Citation Nr: 1610847	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran had requested a hearing before the Board in this matter, but withdrew that request in August 2014 correspondence.


FINDINGS OF FACT

Bladder cancer was not manifested in service or in the first postservice year; bladder cancer is not an enumerated disease listed as related to exposure to herbicides; and the Veteran's bladder cancer is not otherwise shown to be related to his service.


CONCLUSION OF LAW

Service connection for bladder cancer, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond/supplement his claim, and has not alleged that any notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board secured a December 2015 VHA medical advisory opinion in this matter, and finds the opinion adequate (for reasons explained in greater detail below).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  Certain chronic diseases, to include malignant tumors, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Certain enumerated diseases may be service connected on a presumptive basis as due to exposure to herbicides if manifested in a Veteran who served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, bladder cancer is not listed among the enumerated diseases.

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran alleges that his bladder cancer is due to his exposure to herbicides in service.  His service personnel records show that he served in Vietnam during the Vietnam era.  His STRs are silent for complaints, treatment, or diagnosis pertaining to bladder cancer.  On February 1971 service separation examination, no pertinent abnormalities were noted.

November 2005 private medical records note blood was seen in the Veteran's urine in late October 2005; a subsequent renal ultrasound showed a 26 centimeter mass in the bladder.  December 2005 private cystoscopy revealed a questionable bladder mass.  The Veteran was scheduled for a transurethral resection of a bladder tumor (TURBT) later that month, and a biopsy report showed the mass was a papillary transitional cell carcinoma.

June 2010 VA records note the Veteran was status post bladder cancer at the time, and that he had quit smoking approximately 10 years prior.  In September 2010, his urine was negative for malignancy or metastatic disease.  In a November 2012 statement, he said he believed his bladder cancer was due to exposure to herbicide agents while he was stationed in Vietnam, particularly as he did not have a family history of bladder cancer.

In June 2015, the Board requested a VHA medical expert advisory opinion regarding the likely etiology of the Veteran's bladder cancer, and in particular whether it at least as likely as not was due to his exposure to herbicides in service.  The December 2015 opinion received in response indicates that the bladder cancer is less likely than not due to such exposure because there is no evidence that such exposure causes bladder cancer, and the risk factors for bladder cancer are well-established.  The consulting expert explained that roughly half of all bladder cancers are felt to be caused by cigarette smoking, and the Veteran had a significant history of tobacco use.

It is not in dispute that the Veteran had a bladder tumor that was surgically removed in December 2005.  However, bladder cancer was not manifested in service or in the first postservice year.  Therefore, service connection for such disease on the basis that it became manifest in service or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Consequently, what must be shown to substantiate this claim is that the Veteran's bladder cancer is somehow otherwise related to his service.

He asserts that the bladder cancer is related to his exposure to herbicides in service.  As he served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides in service.  However, bladder cancer is not among the enumerated diseases listed in 38 C.F.R. § 3.309(e) as presumptively due to such exposure.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  Such finding is not fatal to the Veteran's claim; he may still establish service connection with affirmative evidence of a nexus between his bladder cancer and his exposure to herbicides or his service otherwise.  He argues that there is no other likely etiology for his bladder cancer, as he does not have a family history of such disease.  

To assist him in this matter, the Board obtained a December 2015 VHA medical advisory opinion which was against his claim.  The provider expressed familiarity with the record, and the opinion includes rationale that cites to supporting factual data.  The consulting expert noted that herbicides are not a known etiological factor for the development of bladder cancer, and that cigarette smoking was a well-recognized cause.  He noted that the Veteran had a past history of cigarette use.  The Board finds that opinion highly probative evidence, and in the absence of competent evidence to the contrary, persuasive.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal in this matter must be denied.


ORDER

Service connection for bladder cancer is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


